Citation Nr: 0736324	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  96-32 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypothyroidism, claimed 
as thyroid disease, as a result of exposure to ionizing 
radiation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1945 to 
September 1947.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1995 rating decision.  Following adverse Board 
decisions, the Court of Appeals for Veterans Claims (Court) 
remanded the veteran's claim in December 1998 and November 
2003 for further development and readjudication.

During a March 2005 hearing before the Board, the veteran 
raised the issue of entitlement to service connection for 
skin cancer.  The veteran previously was denied service 
connection for squamous cell cancer of the skin of the nose.  
It is not clear if the veteran is requesting service 
connection for that same disability or a different type of 
skin cancer.  That issue is referred to the RO for 
appropriate action (with attention directed to a July 2007 
memorandum in which the Chief of Public Health and 
Environmental Hazards Officer concluded that it was likely 
that the veteran's skin cancer was the result of exposure to 
ionizing radiation during service).


FINDINGS OF FACT

1.  The evidence reflects that the veteran was exposed to 
radiation during Operation Crossroads. 

2.  The most recent radiation dose estimate from the Defense 
Threat Reduction Agency (DTRA) shows that the veteran's mean 
total external gamma dose was 1.4 rem with an upper bound 
total external gamma dose of 3.5 rem; his mean total external 
neutron dose was 0.0 rem with an upper bound neutron dose of 
0.0 rem; his internal committed alpha dose to the thyroid was 
0.0 rem with an upper bound committed alpha dose to the 
thyroid of 0.0 rem; his internal committed beta plus gamma 
dose to the thyroid was 0.23 rem with an upper bound 
committed beta plus gamma dose to the thyroid of 2.3 rem; and 
his total skin dose to any skin area (beta plus gamma) was 
550 rem.

3.  VA's Chief Public Health and Environmental Hazards 
Officer concluded it is unlikely the veteran's hypothyroidism 
is attributable to exposure to ionizing radiation in service.

4.  Service medical records fail to show hypothyroidism and 
the veteran was not diagnosed with hypothyroidism for more 
than four decades following service.


CONCLUSION OF LAW

Criteria for service connection for hypothyroidism have not 
been met.  38 U.S.C.A. § 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303.

The evidence demonstrates that the veteran was exposed to 
radiation while present during Operation Crossroads (a U.S. 
atmospheric nuclear test series conducted at Bikini Atoll 
during 1946); and he believes that this exposure to radiation 
caused his hypothyroidism to develop roughly 47 years later.

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  

First, in the absence of competent medical evidence linking a 
disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that the 
disease manifest to a specific degree, for those veterans who 
meet the requirements of a radiation exposed veteran who 
engaged in radiation risk activity.  While cancer of thyroid 
is on the list of presumptive diseases linked to radiation 
exposure, hypothyroidism is not.  See 38 U.S.C.A. 
§ 1112(c)(3); 38 C.F.R. § 3.309(d)(3).  As such, the veteran 
does not meet the criteria for service connection under this 
presumption. 

Secondly, other "radiogenic" diseases, such as skin cancer, 
listed under 38 C.F.R. § 3.311(b)(2), found 5 years or more 
after service (for most of the listed diseases) in an 
ionizing radiation exposed veteran may also be service-
connected if either the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service, or if they are otherwise linked 
medically to ionizing radiation exposure while in service.  

At a hearing before the RO in July 1995, the veteran 
testified that his duties while on the U.S.S. Kenneth Whiting 
included helping scientists pick up samples that had been 
deposited on the target ships after the atomic detonations.  
The veteran stated that he was on deck when the first atomic 
bomb was detonated in the air, and he recalled feeling the 
intense heat from the blast.  The veteran reported that his 
ship was 9 miles away from ground zero (although the official 
report says the ship was close to 12 miles away).  

In December 1993, the veteran was diagnosed with mild 
hypothyroidism; and private treatment records from 1995, 1997 
and 1999 confirm the presence of hypothyroidism.

As such, the evidence demonstrates that the veteran has 
hypothyroidism which manifested more than five years after 
his exposure to ionizing radiation; and his claim was 
accordingly referred to the Under Secretary for Benefits who 
requested an advisory medical opinion from the Under 
Secretary for Health (and it was subsequently re-referred, as 
the veteran asserted at his hearings before the RO and the 
Board that the initial dose estimates were too conservative, 
because of the additional exposure he had by helping the 
scientists collect data).

In November 1994, a scientific dose reconstruction found that 
the veteran would have received a probable dose of 0.227 rem 
gamma (the dose had an upper error bound of .490 rem gamma).  
Additionally, a reconstruction report titled Low Level 
Internal Dose Screen - Oceanic Tests found that the veteran's 
internal exposure potential was less than 0.150 rem (50 year) 
committed dose equivalent to the bone; and it was noted that 
the corresponding committed dose to the thyroid was also less 
than 0.150 rem. 

In June 1995, the veteran's private doctor, Dr. Hart, 
indicated that the veteran was followed for hypothyroidism, 
and had reported radiation exposure in Bikini Atoll.  Noting 
that some relationship had been found between nuclear 
radiation and thyroid problems, Dr. Hart opined that it may 
be possible that the veteran's hypothyroidism was due in part 
to radiation exposure while in service.  However, Dr. Hart 
provided no basis for his conclusion in this particular case, 
apparently drawing only on the fact that radiation exposure 
had been found to cause hypothyroidism in some cases.  Dr. 
Hart gave no indication that he had assessed how much 
radiation the veteran had been exposed to during Operation 
Crossroads, and he failed to comment on the 47 years between 
the veteran's exposure to radiation and his development of 
hypothyroidism.  Additionally, Dr. Hart only noted that it 
was "possible" that the radiation contributed "in part" to 
his development of hypothyroidism; which falls well short of 
asserting that it was as likely as not that radiation 
exposure caused the veteran's hypothyroidism.

A scientific dose reconstruction completed in December 2000 
concluded that the veteran would have received a probable 
dose of .229 rem gamma (.3 rem rounded) with an upper bound 
of .5 rem gamma.  It was also concluded that the veteran had 
no potential for internal exposure based on his unit's 
activities; and the application of the methodology from the 
report titled Low Level Internal Dose Screen - Oceanic Tests, 
estimated that the veteran's 50-year committed dose 
equivalent was 0.0 rem.

In a June 2001 letter, the Compensation and Pension Service 
reported that the probability of causing harm in most healthy 
individuals at doses of less than 10 rem as a result of 
deterministic effects (such as in this case) was close to 
zero.  It was further noted that while hypothyroidism could 
occur following high dose radiation to the thyroid (e.g., in 
the hundreds or thousands of rads), and had occasionally been 
reported following x-ray therapy doses as low as 1000 rads; 
there was little evidence for hypothyroidism after radiation 
doses of about 2-10 rads of Iodine-131 dose to the thyroid.  
Based on this information, the Under Secretary for Health 
opined that it was unlikely that the veteran's hypothyroidism 
could be attributed to exposure to ionizing radiation in 
service.

In January 2007, another dose estimate was calculated based 
on the scenario described by the veteran in his testimony 
before the Board.  While the entire document will not be 
reproduced in this decision, it is worth noting that the 
veteran indicated in May 2006 that the scenario used to 
prepare the dose estimates included his best and most current 
representation of the details of his participation in 
Operation Crossroads; that the scenario contained reasonable 
conditions, estimates and assumptions; and that he had no 
additional evidence to provide.

The letter reporting the results also explained that the 
DTRA's Nuclear Test Personnel Review (NTPR) Program had been 
tasked with developing a screening procedure for skin 
radiation dose assessments.  The NTPR program established a 
conservative maximum skin dose utilizing scientific methods, 
technical calculations, and actual radiation level 
measurements from U.S. atmospheric nuclear test detonations.  
It was noted that these values were much higher than previous 
radiation dose assessments, thereby providing the maximum 
benefit of the doubt to the veteran, and ensuring that 
reported doses were not less than actual doses.  As such, the 
reported doses were based on the worst-case parameters and 
assumptions, not all of which were necessarily encountered by 
the veteran.

The radiation dose assessment found the veteran's mean total 
external gamma dose was 1.4 rem with an upper bound total 
external gamma dose of 3.5 rem; his mean total external 
neutron dose was 0.0 rem with an upper bound neutron dose of 
0.0 rem; his internal committed alpha dose to the thyroid was 
0.0 rem with an upper bound committed alpha dose to the 
thyroid of 0.0 rem; his internal committed beta plus gamma 
dose to the thyroid was 0.23 rem with an upper bound 
committed beta plus gamma dose to the thyroid of 2.3 rem; and 
his total skin dose to any skin area (beta plus gamma) was 
550 rem.

The findings were again referred to the Under Secretary for 
Health, and in July 2007, the Chief Public Health and 
Environmental Hazards Officer (a medical doctor, with a 
Master's degree in Public Health) ("CPH") opined that it 
was likely that the veteran's skin cancer was the result of 
exposure to ionizing radiation during service, but it was 
unlikely that the veteran's hypothyroidism was the result of 
exposure to ionizing radiation during service.  

While the veteran believes that his hypothyroidism was caused 
by exposure to ionizing radiation during service, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, the veteran's opinion is insufficient 
to provide the requisite nexus between his hypothyroidism and 
radiation exposure during service

Given his extensive scientific research into determining the 
veteran's dose estimates, as well as his review of the 
scientific literature regarding a link between hypothyroidism 
and radiation exposure, the opinion of the CPH will be 
accorded greater weight than the unsubstantiated opinion of 
Dr. Hart.  

Accordingly, the medical evidence fails to show that the 
veteran's hypothyroidism was the result of exposure to 
ionizing radiation.

Lastly, the veteran may show that his hypothyroidism is 
directly linked to service.  However, the veteran's service 
medical records fail to show the presence of hypothyroidism, 
and the veteran did not develop hypothyroidism for more than 
forty years after service.  

Accordingly, the veteran's claim of entitlement to service 
connection for hypothyroidism is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in October 2005, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.  Additionally, in May 2007, the RO sent a 
letter informing the veteran how disability ratings and 
effective dates are determined.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained.  
Additionally, radiation dose   estimates have been obtained 
on several occasions, and the veteran's claim was referred to 
the Under Secretary for Health for an opinion regarding the 
veteran's claim.  Additionally, the veteran testified at 
hearings before both the RO and the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for hypothyroidism is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


